      Case 4:18-cr-00115 Document 124 Filed on 07/11/19 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                                 July 11, 2019
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §       CRIMINAL ACTION NO. 4:18-CR-115
                                                 §
RODOLFO RUDY DELGADO                             §

                                            ORDER


       The jury in the above captioned case retired to deliberate and advised the court that they

will continue deliberations through the lunchtime meal. The Clerk is hereby ordered to provide

the lunch meal for the jury. This order is directed to the Financial Section for reimbursement to

the Clerk providing the meal.




       It is so ORDERED. 07/11/2019.


                                                 ___________________________________
                                                 The Honorable Alfred H. Bennett
                                                 United States District Judge




1/1
